DETAILED ACTION
The Action is responsive to Applicant’s Application filed September 13, 2021.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed November 19, 2021 are considered in compliance with 37 CFR 1.81 and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 18 objected to because of the following informalities:  Claim 17 and claim 18 are identical.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 9-10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, 9, 15, the phrase "including but not limited to" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " but not limited to "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 3, 10 the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krivokon et al. (US Patent No. 9,183,499).


Regarding claim 1, Krivokon teaches a change management system for Quality Management System (QMS) dependency visualization, comprising:
‘a server, coupled to a processor, and configured to execute instructions (Col 11, lines 14-24) that:
receive an input from a user, the input comprising information relating to a proposed change to one or more objects in a QMS (QMS objects) via a graphical user interface (GUD), including but not limited to a written description and justification for the change’ as receiving changes to specific feature values via a GUI (Col. 8, lines 47-57, Col 13, Lines 26-42)
‘apply natural language processing techniques to extract structured metadata from the one or more QMS objects’ as resources including word processing, words, phrases and obtaining metadata (Col 4, Lines 14-22, 23-32)
‘wherein the metadata features comprise latent references to other objects within the QMS, either by name or unique identifier’ as metadata including words, phrases, pictures, embedded information, etc. (Col 4, Lines 14-22, 23-32)
‘wherein the metadata features comprising one or more keywords and/or vectorized topic representations’ (Col 4, Lines 14-22, 23-32)

Regarding claim 2, Krivokon teaches the server further configured to execute instructions that: 
‘aggregate QMS objects to form a directed graph data structure’ (Col 9, Lines 31-44)
‘generate a directed graph representation of a dependency network corresponding to the QMS based on the aggregated QMS objects, the directed graph data structure being formed to link all pairs of objects in the QMS having a dependency relation implied by their respective metadata features and/or an inter-object linkage informed directly by user input’ (Col 9, Lines 31-44)
‘store the directed graph representation in a searchable computer database’ (Col 9, Lines 31-44)

Regarding claim 3, Krivokon teaches the server further configured to execute instructions that:
‘generate an impact score corresponding to aggregate risk associated with a change in a first QMS object towards all other QMS objects in the QMS, wherein risk is defined as a statistical measure of the likelihood that a change in one or more interdependent QMS objects may contradict or invalidate the one or more policies of another of the QMS objects’,
wherein the impact of a change may be determined in a bi-directional manner, such that for any pair of objects (a,b) the risks of a directed impact (e.g., a impacting b, a->b, or b impacting a, b->a) are potentially asymmetrical |R(a->b)-R(b->a)| >= 0’ (Col. 9, Lines 54-67; Col 10, Lines 1-3)

Regarding claim 4, Krivokon teaches the server further configured to execute instructions that:
‘alert the user to the risk according to the statistical attributes of the derived dependency network; 
provide one or more recommendations for actions identify or mitigate the risk’ (Col 5, Lines 19-39)

Regarding claim 5, Krivokon teaches ‘wherein the impact score of a specific object that may vary over time even if that object itself has not changed, wherein the impact potential of an object is almost entirely dependent on the topology of the entire dependency network,
wherein non-localized changes to one or many objects may significantly impact risk calculations for all other members of the QMS, and
wherein the topology of the dependency network will also vary as a function of the addition and deletion of new objects over time.’ (Col 8, Lines 47-57)

Regarding claim 6, Krivokon teaches ‘the server further configured to execute instructions that alert the user to changes in the impact score of one or many objects and generate visual representations in the GUI reflecting the temporal variation of such statistics over time.’ (Col 13, lines 26-42)

Regarding claim 7, Krivokon teaches the server further configured to execute instructions that:
‘receive a query of one or more QMS objects input from the user’ (Col. 4, Lines 23-32)
‘perform a query of the QMS database according to the metadata features extracted from the input QMS objects and based on the connectivity of the input QMS objects to other objects implied by the metadata features’ (Col. 4, Lines 23-32)
‘determine relevance of objects to the query based on the combination of search parameters and the proximity of matching objects in the dependency network’ (Col. 8, Lines 47-57)
‘determine search results associated with the impact score based on a parametric network search capability’ (Col. 8, Lines 47-57)

Regarding claim 8, Krivokon teaches the server further configured to execute instructions that include:
‘generate, in the GUI, an interactive visualization representation of the QMS objects, the dependency network, and to one or more inter-object relationship attributes, wherein the one or more inter-object relationship attributes comprise a risk score’ (Col. 5, Lines 19-39)

Regarding claim 9, Krivokon teaches a computer-implemented method, comprising:
‘receiving an input from a user, the input comprising information relating to a proposed change to one or more objects in a QMS (QMS objects) via a graphical user interface (GUD, including but not limited to a written description and justification for the change’ as receiving changes to specific feature values via a GUI (Col. 8, lines 47-57, Col 13, Lines 26-42)
‘applying natural language processing techniques to extract structured metadata from the QMS objects’ as resources including word processing, words, phrases and obtaining metadata (Col 4, Lines 14-22, 23-32)
‘aggregating the QMS objects to form a directed graph data structure’  (Col 9, Lines 31-44)
‘generating a directed graph representation of a dependency network corresponding to the QMS based on the aggregated QMS objects, the directed graph data structure being formed to link all pairs of objects in the QMS having a dependency relation implied by their respective metadata features and/or an inter-object linkage informed directly by user input’ (Col 9, Lines 31-44)
‘storing the directed graph representation in a searchable computer database’ (Col 9, Lines 31-44)
‘wherein the metadata features comprise latent references to other objects within the QMS, either by name or unique identifier’ as metadata including words, phrases, pictures, embedded information, etc. (Col 4, Lines 14-22, 23-32)
‘wherein the metadata features comprising one or more keywords and/or vectorized topic representations’ (Col 4, Lines 14-22, 23-32)

Regarding claim 10, Krivokin teaches further comprising:
‘generating an impact score corresponding to aggregate risk associated with a change in a first QMS object towards all other QMS objects in the QMS, wherein risk is defined as a statistical measure of the likelihood that a change in one or more interdependent QMS objects may contradict or invalidate the one or more policies of another of the QMS objects’ (Col 9, Lines 31-44)
‘wherein the impact of a change may be determined in a bi-directional manner, such that for any pair of objects (a,b) the risks of a directed impact (e.g., a impacting b, a->b, or b impacting a, b->a) are potentially asymmetrical |R(a->b)-R(b->a)| >= 0’  (Col 9, Lines 31-44)

Regarding claim 11, Krivokon teaches further comprising:
‘alerting the user to the risk according to the statistical attributes of the derived dependency network; and providing one or more recommendations for actions identify or mitigate risk’  (Col 5, Lines 19-39)

Regarding claim 12, Krivokon teaches ‘wherein an impact score of the first QMS object may vary over time, even if the first QMS object has not changed, wherein an impact potential of an object is based on the topology of the entire dependency network, wherein non-localized changes to one or many objects may significantly impact risk calculations for all other members of the QMS, and wherein the topology of the dependency network can vary as a function of the addition and deletion of new objects over time.’ (Col 8, Lines 47-57)

Regarding claim 13, Krivokon teaches further comprising:
‘alerting the user to changes in the impact score of one or more QMS objects; and generating visual representations in the GUI reflecting the temporal variation of such statistics over time’ (Col 13, lines 26-42)

Regarding claim 14, Krivokon teaches further comprising: 
‘receiving a query of one or more QMS objects input from the user’  (Col. 4, Lines 23-32)
‘performing a query of the QMS database according to the metadata features extracted from the input QMS objects and based on the connectivity of the input QMS objects to other objects implied by the metadata features’  (Col. 4, Lines 23-32)
‘determining relevance of objects to the query based on the combination of search parameters and the proximity of matching objects in the dependency network’ (Col. 8, Lines 47-57)
‘determining search results associated with the impact score based on a parametric network search capability’ (Col. 8, Lines 47-57)

Regarding claim 15, Krivokon teaches a non-transitory tangible computer-readable device having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations comprising:
‘receiving an input from a user, the input comprising information relating to a proposed change to one or more objects in a QMS (“QMS objects”) via a graphical user interface, including but not limited to a written description and justification for the change’ as receiving changes to specific feature values via a GUI (Col. 8, lines 47-57, Col 13, Lines 26-42)
‘applying natural language processing techniques to extract structured metadata from the QMS objects’ as resources including word processing, words, phrases and obtaining metadata (Col 4, Lines 14-22, 23-32)
‘aggregating the QMS objects to form a directed graph data structure’ (Col 9, Lines 31-44)
‘generating a directed graph representation of a dependency network corresponding to the QMS based on the aggregated QMS objects, the directed graph data structure being formed to link all pairs of objects in the QMS having a dependency relation implied by their respective metadata features and/or an inter-object linkage informed directly by user input’ (Col 9, Lines 31-44)
‘storing the directed graph representation in a searchable computer database’ (Col 9, Lines 31-44)
‘wherein the metadata features comprise latent references to other objects within the QMS, either by name or unique identifier’ as metadata including words, phrases, pictures, embedded information, etc. (Col 4, Lines 14-22, 23-32)
‘wherein the metadata features comprising one or more keywords and/or vectorized topic representations’ (Col 4, Lines 14-22, 23-32)

Regarding claim 16, Krivokon teaches the operations further comprising:
‘alerting the user to the risk according to the statistical attributes of the derived dependency network; and providing one or more recommendations for actions identify or mitigate risk’ (Col 5, Lines 19-39)

Regarding claim 17, Krivokon teaches ‘wherein an impact score of the first QMS object may vary over time, even if the first QMS object has not changed, wherein an impact potential of an object is based on the topology of the entire dependency network, wherein non-localized changes to one or many objects may significantly impact risk calculations for all other members of the QMS, and wherein the topology of the dependency network can vary as a function of the addition and deletion of new objects over time’ (Col 8, Lines 47-57)

Regarding claim 18, Krivokon teaches ‘wherein an impact score of the first QMS object may vary over time, even if the first QMS object has not changed, wherein an impact potential of an object is based on the topology of the entire dependency network, wherein non-localized changes to one or many objects may significantly impact risk calculations for all other members of the QMS, and wherein the topology of the dependency network can vary as a function of the addition and deletion of new objects over time’ (Col 8, Lines 47-57)

Regarding claim 19, Krivokon teaches further comprising:
‘alerting the user to changes in the impact score of one or more QMS objects; and generating visual representations in the GUI reflecting the temporal variation of such statistics over time’ (Col 13, lines 26-42)

Regarding claim 20, Krivokon teaches further comprising: 
‘receiving a query of one or more QMS objects input from the user’  (Col. 4, Lines 23-32)
‘performing a query of the QMS database according to the metadata features extracted from the input QMS objects and based on the connectivity of the input QMS objects to other objects implied by the metadata features’  (Col. 4, Lines 23-32)
‘determining relevance of objects to the query based on the combination of search parameters and the proximity of matching objects in the dependency network’ (Col. 8, Lines 47-57)
‘determining search results associated with the impact score based on a parametric network search capability’ (Col. 8, Lines 47-57)




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/           Primary Examiner, Art Unit 2166